Citation Nr: 0924524	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to a disability rating greater than 20 
percent for diabetes mellitus prior to November 20, 2003.

3.  Entitlement to a disability rating greater than 40 
percent for diabetes mellitus from November 20, 2003.

4.  Entitlement to a disability rating greater than 10 
percent for degenerative joint disease of the lumbar spine 
with recurrent strain prior to August 20, 2003.

5.  Entitlement to a disability rating greater than 20 
percent for degenerative joint disease of the lumbar spine 
with recurrent strain from August 20, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to August 
1971, from August 1972 to September 1975, and from March 1986 
to July 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Roanoke, Virginia.

The issues on appeal initially included entitlement to 
service connection for a cervical spine disability.  However, 
during the pendency of this appeal, by rating action of the 
RO dated in July 2004, the Veteran's claim was granted by the 
RO.  This represents a full grant of the benefits sought on 
appeal, thus, the issue is no longer before the Board.

Additionally, in the July 2004 rating decision, the RO 
awarded increased disability ratings for the Veteran's 
service-connected diabetes mellitus and degenerative joint 
disease of the lumbar spine with recurrent strain.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to either issue of a 
disability rating greater than assigned, therefore, the 
issues remain in appellate status.

This matter was previously before the Board in March 2007, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The issues of entitlement to an increased disability rating 
for the service-connected diabetes mellitus and degenerative 
joint disease of the lumbar spine with recurrent strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
bilateral shoulder disability and the Veteran's period of 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral shoulder disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In April 2001, May 2001, and May 2007 the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  These notice letters were 
compliant with 38 U.S.C.A. § 5103.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the Veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.  For the above 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has also been afforded VA examinations.  The 
Board notes that in a letter received by Board in May 2007, 
the Veteran requested that he be scheduled for a VA 
examination in support of his claim for service connection 
for a bilateral shoulder disability.  In this regard, the 
Board finds that the Veteran has undergone a VA joints 
examination in February 2004, during which an opinion was 
provided as will be discussed herein.  As such, VA's duty to 
assist the Veteran has been fulfilled.  There is no 
indication of any additional, relevant records that the RO 
has failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran asserts that he has a bilateral shoulder 
disability that is the result of his period of active 
service.  Specifically, in a Statement In Support Of Claim 
(VA Form 21-4138) dated in April 2001, he asserted that 
during his last period of active service, in January 1992, he 
injured his shoulders in a motor vehicle accident.  In 
support of his claim, he included a Military Police Report 
dated in January 1992 showing that the Veteran was cited with 
a traffic offense stemming from a traffic accident in which 
he failed to yield the right of way.

The Veteran's service medical records are negative of reports 
of or treatment for a bilateral shoulder disability.  Reports 
of medical examination from the Veteran's active service and 
Army Reserve Service dated in February 1978, August 1983, 
December 1984, May 1990, and December 1991, all show that 
clinical evaluation of the upper extremities was normal.

Reports of medical history, completed by the Veteran, dated 
in September 1970, July 1971, April 1972, September 1973, May 
1974, February 1978, August 1983, December 1984, May 1990, 
and December 1991, all show that the Veteran indicated that 
he had never had painful or "trick" shoulder.

A private medical record from S. F. Vaughan, M.D., shows  
that the Veteran was treated from January 29, 1992, to 
February 21, 1992, for injuries sustained in a motor vehicle 
accident on January 23, 1992.  The Veteran had reported neck 
and back pain, along with headaches.  X-rays taken at the 
Kenner Army Hospital on January 23, 1992, were said to have 
been negative.  The diagnosis was bilateral cervical strain, 
left trapezoid strain, bilateral thoracic strain, and closed 
head trauma with mild concussion.  The Veteran was treated 
with physical therapy and released without disability 
expected.

Subsequent to service, VA outpatient treatment records dated 
from June 1999 to October 2001 show intermittent treatment 
for symptoms associated with a bilateral shoulder disability.  
Assessments included shoulder pain, tendonitis, impingement, 
and degenerative joint disease.

A VA neurological consultation report dated April 2003 shows 
that the Veteran was said to have a history of bilateral 
shoulder pain.  X-rays of the shoulder dated in March 2003 
had shown relatively moderate hypertrophic degenerative 
change of the bilateral acromioclavicular joints.

A magnetic resonance imaging (MRI) study dated in June 2003 
revealed some supraspinatus tendinosis, but no full-thickness 
tear, of the left shoulder, and a complete tear of the 
supraspinatus tendon, with retraction, most likely chronic, 
of the right shoulder.  There were also degenerative changes 
of the acromioclavicular joint of both shoulders.

A VA joints examination report dated in February 2004 shows 
that the Veteran's entire claims file was reviewed by the 
examiner in conjunction with conducting the examination of 
the Veteran.  The Veteran provided a history of a bilateral 
shoulder disability following a motor vehicle accident while 
in service in January 1992.  He indicated that he had been 
evaluated in an emergency room and released the same day.  He 
was then followed by Dr. Vaughan.  He added that after the 
accident, he began having left shoulder pain in 1994-1995 and 
right shoulder pain in 1998.  Following examination of the 
Veteran, an impression of bilateral shoulder pain was 
provided.  The examiner indicated that as far as the 
bilateral shoulder conditions and the rotator cuff tears, and 
at least a partial tear that was documented on examination, 
it was not felt that these conditions were directly related 
to his accident, and might be more of a progressive 
degenerative type process due to the fact that the Veteran 
did not have complaints in the right shoulder until 1998 and 
the left shoulder until 1994-95, and he related the pain more 
in the trapezius region which he referred to the left 
shoulder pain, that started 1994-95 and around the rotator 
cuff itself.

VA outpatient treatment records dated from November 2003 to 
December 2006 show continued intermittent treatment for 
symptoms associated with a bilateral shoulder disability, to 
include undergoing a right shoulder arthroscopic rotator cuff 
repair.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral shoulder disorder.  
The Board finds that there is no competent medical evidence 
of record to suggest that the Veteran's current bilateral 
shoulder is related to an injury or disease sustained in 
service.

While the Board recognizes that the Veteran was involved in a 
motor vehicle accident during his period of active service in 
January 1992, there is no competent medical evidence within 
his service treatment records that he sustained an injury to 
either shoulder during his period of active service.

While the private medical record from Dr. Vaughan showed 
treatment for injuries sustained in the January 23, 1992, 
motor vehicle accident, to include a left trapezoid strain, 
there is no indication that the Veteran sustained an injury 
to either the left or right shoulder.  Moreover, Dr. Vaughan 
concluded that the Veteran was released without expected 
disability.

The first medical evidence of record of symptoms which may be 
associated with a bilateral shoulder disorder following 
service is not until the VA outpatient treatment records 
dated from June 1999 showing intermittent treatment for 
symptoms associated with a bilateral shoulder disability.  
These records are approximately seven years following 
discharge from service.  Moreover, during his February 2004 
VA examination, the Veteran indicated that he began having 
left shoulder pain in 1994-1995 and right shoulder pain in 
1998.  Even if the Board were to concede this fact, the onset 
of symptoms was not until at least two years following 
separation from service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board finds probative the February 2004 opinion of the VA 
examiner in which it was not felt that the bilateral shoulder 
disorder was directly related to the Veteran's accident, but 
that it might be more of a progressive degenerative type 
process.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, 
the Veteran has not provided any competent medical evidence 
to rebut the opinion against the claim or otherwise diminish 
its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995).

As there is no competent medical evidence of record of a 
medical nexus linking the current bilateral shoulder disorder 
to service, entitlement to service connection for a bilateral 
shoulder disability cannot be granted.  See Hickson, 12 Vet. 
App. at 253; see also Pond, 12 Vet App. at 346.

In view of the absence of inservice findings of bilateral 
shoulder disorder, coupled with the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
his current bilateral shoulder disability is related to an 
injury sustained in the January 1992 motor vehicle accident 
during service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his bilateral shoulder symptoms, his opinion is outweighed 
by the competent medical evidence.  Simply stated, the 
Veteran's service treatment records (containing no competent 
medical evidence of a bilateral shoulder disorder) and post-
service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with a bilateral shoulder 
disorder for a number of years following service, and no 
competent medical evidence linking the current bilateral 
shoulder disorder to the Veteran's service) outweigh the 
Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion establishing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current bilateral shoulder disability that is related to 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board also recognizes that there is no evidence of record 
that the Veteran was diagnosed with arthritis of the 
shoulders which had become manifested to a compensable degree 
during the first year following his separation from service.  
X-rays referred to by Dr. Vaughan in January 1992 were said 
have been negative.  Subsequent to service, there is no 
evidence of diagnostic findings until the VA outpatient 
treatment records in 1999.  As such, entitlement to service 
connection for a bilateral shoulder disorder on a presumptive 
basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's bilateral shoulder disability 
was incurred during service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim for service connection for a 
bilateral shoulder disorder is denied.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a bilateral shoulder disorder.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral shoulder disability is 
denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of entitlement to an increased disability rating for 
the service-connected diabetes mellitus and degenerative 
joint disease of the lumbar spine with recurrent strain prior 
to further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

The Veteran's service-connected diabetes mellitus has been 
rated as 20 percent disabling prior to November 20, 2003, and 
40 percent disabling, thereafter, pursuant to the criteria 
set forth in Diagnostic Code 7913.  Under Diagnostic Code 
7913,  diabetes mellitus requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet 
warrants a 20 percent disability rating.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent disability rating.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent disability rating.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
disability rating. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

This diagnostic code provision also provides that compensable 
complications of diabetes mellitus are generally to be 
evaluated separately, with noncompensable complications to be 
considered as part of the diabetic process under Diagnostic 
Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) (2008).

VA outpatient treatment records dated from August 2001 show 
that the Veteran has been treated intermittently for symptoms 
associated with his diabetes mellitus.  In July 2003, it was 
noted that the Veteran required frequent visits so that his 
diabetes mellitus could be monitored and his insulin could be 
adjusted.  There are also intermittent treatment records 
dated from August 2004 showing that the Veteran reported 
experiencing erectile dysfunction and peripheral neuropathy.

The Veteran's service-connected degenerative joint disease of 
the lumbar spine with recurrent strain has been rated as 10 
percent disabling prior to August 20, 2003, and 20 percent 
disabling, thereafter, pursuant to the criteria for rating 
limitation of motion of the lumbar spine.  A note following 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides the current rating criteria for the 
Veteran's low back disability, sets forth that any associated 
neurological abnormalities, including but not limited to, 
bowel or bladder impairment, is to be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 52423, Note (1) (2008).

The Veteran has not been rated separately for his asserted 
erectile dysfunction or peripheral neuropathy of the 
extremities, and the Board must determine whether compensable 
disability ratings can in fact be awarded for any 
complications associated with either the diabetes mellitus or 
the degenerative joint disease of the lumbar spine.  This 
requires analysis of the severity of the identified 
complications, to ascertain whether such complications are 
associated with the diabetes mellitus or with the low back 
disability, and whether they are compensable.  Moreover, as 
it has been over five years since the Veteran's last VA 
diabetes mellitus and spine examinations, the Board is of the 
opinion that a thorough and contemporaneous VA examination is 
warranted so that the nature and current severity of his 
service-connected diabetes mellitus and degenerative joint 
disease of the lumbar spine with recurrent strain can be 
ascertained.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2008).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Additionally, the Veteran has indicated that he had been 
receiving regular VA outpatient treatment for his chronic 
service-connected diabetes mellitus and degenerative joint 
disease of the lumbar spine with recurrent strain.  Review of 
his claims file reveals that VA outpatient treatment records 
subsequent to December 2006 have not been associated with the 
evidence of record.  As this matter is being remanded as set 
forth above, efforts should be undertaken to associate any 
additional VA outpatient treatment records of the Veteran 
with his claims file.

Finally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with directives in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter for 
his claims for an increased rating for 
diabetes mellitus and degenerative joint 
disease of the lumbar spine with recurrent 
strain that is in full compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43 (2008).

2.  Make arrangements to obtain the 
Veteran's complete VA medical records 
dated since December 2006.

3.  Thereafter, schedule the Veteran for 
an appropriate VA diabetes mellitus 
examination so as to assess the current 
nature and severity of his service-
connected diabetes mellitus and any 
associated complications.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner is requested to opine as to 
whether the Veteran requires insulin, 
restricted diet, and regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a 
month visits to a diabetic care provider.

The examiner is also requested to opine as 
to whether the Veteran requires more than 
one daily injection of insulin, restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength.

The examiner should describe what, if any, 
complications attributable to the 
Veteran's service-connected diabetes 
mellitus exist, to include any sexual 
dysfunction found on examination, and 
specifically describe the nature and 
severity of each.  If the Veteran does not 
suffer any such complications as a result 
of his diabetes mellitus, the examiner 
should so state.

The examiner is also requested to opine as 
to whether the Veteran has peripheral 
neuropathy as a result of his diabetes 
mellitus.  If any such complication is 
identified, the examiner should opine as 
to whether the peripheral neuropathy is 
manifested by mild, moderate, or severe 
incomplete paralysis; or by complete 
paralysis of the respective nerve.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached. 

4.  Schedule the Veteran for an 
appropriate VA spine examination so as to 
assess the current nature and severity of 
his service-connected degenerative joint 
disease of the lumbar spine with recurrent 
strain and any associated complications.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner is requested to: 

(a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

(b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
include an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

(c) Identify any associated neurological 
findings associated with the service-
connected degenerative joint disease of 
the lumbar spine with recurrent strain, to 
include erectile dysfunction and 
peripheral neuropathy. Describe the 
severity of the impairment of each nerve 
affected.

(d) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  This should 
also be addressed for each year beginning 
in 2003 to the present.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached. 

5.  Finally, readjudicate the Veteran's 
claims, to include consideration of any 
additional evidence obtained as a result 
of this Remand.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim.  An appropriate period 
of time should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


